DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy 

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2, it appears to have inconsistent terminology.  The Examiner believes it should read - - the plurality of adjacent reflection surfaces - - .   Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, it appears to have inconsistent terminology.  The Examiner believes it should read - - the plurality of adjacent condenser lenses - - .   Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in lines 3-4, it appears to have inconsistent terminology.  The Examiner believes it should read - - the plurality of adjacent reflection surfaces - - .   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “scanning means” and “control means” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugama in view of Iyoda et al.
Sugama (US Pub. No. 2017/0139143 A1) discloses (see annotated Figure 2):

    PNG
    media_image1.png
    554
    681
    media_image1.png
    Greyscale

Regarding claim 1, an optical multiplexer (Figure 2, element 100) that multiplexes a plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2) having different wavelengths (Figure 10, elements [Symbol font/0x6C]1, [Symbol font/0x6C]2, [Symbol font/0x6C]3, and [Symbol font/0x6C]4) into a light beam and emits the light beam (clearly illustrated in Figure 10), the optical multiplexer (Figure 2, element 100) comprising: an incident surface (i.e. incident surfaces of elements 107-1, 107-2, 107-3, and 107-4 in Figure 2) on which the plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2) are incident (clearly illustrated in Figure 2); a first reflection portion (Figure 2, elements 105-0, 105-1, 105-2, and 105-3) that reflects the plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2) incident on the incident surface (i.e. incident surfaces of elements 107-1, 107-2, 107-3, and 107-4 in Figure 2); and an emission surface (i.e. surface of element 106 in Figure 2) that emits, to an outside (i.e. outside of element 100 in Figure 2), a plurality of reflected light beams (Figure 2, elements A-1, A-2, A-3, and A-4) reflected by the first reflection portion (Figure 2, elements 105-0, 105-1, 105-2, and 105-3), wherein the incident surface (i.e. incident surfaces of elements 107-1, 107-2, 107-3, and 107-4 in Figure 2) is provided with a plurality of adjacent condenser lenses (Figure, 2, elements 107-1, 107-2, 107-3, and 107-4) corresponding to the plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2), wherein the first reflection portion (Figure 2, 
Regarding claim 3, the incident surface (i.e. incident surfaces of elements 107-1, 107-2, 107-3, and 107-4 in Figure 2), the first reflection portion (Figure 2, elements 105-0, 105-1, 105-2, and 105-3), and the emission surface (i.e. surface of element 106 in Figure 2) are formed on a surface 
Regarding claim 5, each of the plurality of reflection surfaces (i.e. dielectric multilayer film [page 2, paragraph 0025, lines 14-15]; Figure 2, element 104) totally reflects the plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2) incident on the incident surface (i.e. incident surfaces of elements 107-1, 107-2, 107-3, and 107-4 in Figure 2).
Regarding claim 6, the angle formed by a reflected light beam (Figure 2, elements A-1, A-2, A-3, and A-4) reflected by a corresponding one of the plurality of adjacent reflection surfaces (i.e. dielectric multilayer film [page 2, paragraph 0025, lines 14-15]; Figure 2, element 104) among the plurality of reflected light beams (Figure 2, elements A-1, A-2, A-3, and A-4) is 2 degrees or less (page 3, paragraph 0035, lines 14-16).
Regarding claim 7, the plurality of condenser lenses (Figure, 2, elements 107-1, 107-2, 107-3, and 107-4) respectively condense the plurality of incident light beams (i.e. beams emitted by elements 21-1, 21-2, 21-3 and 21-4 in Figure 2) in a line shape on the plurality of reflection surfaces (i.e. dielectric multilayer film [page 2, paragraph 0025, lines 14-15]; Figure 2, element 104).
Sugama teaches the salient features of the present invention as explained above except (regarding claim 1) an emission surface provided with a transmission type diffraction grating in which the plurality of reflected light beams reflected by the plurality 
Iyoda et al. (US Pub. No. 2010/0259729 A1) discloses an emission surface (Figure 1, element 10c) provided with a transmission type diffraction grating (page 1, paragraph 0013, line 11) in which the plurality of reflected light beams (Figure 1, element LM) reflected by the plurality of adjacent reflection surfaces (page 1, paragraph 0016, lines 1-9) are incident at a same position and diffracted in a same direction (clearly illustrated in Figure 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an emission surface provided with a transmission type diffraction grating in which the plurality of reflected light beams reflected by the plurality of adjacent reflection surfaces are incident at a same position and diffracted in a same direction as shown by Iyoda et al. in combination with Sugama’s invention for the purpose of diffracting the lights that have been condensed by the lenses onto a common optical path of the combined light (Iyoda et al., page 1, paragraph 0016, lines 1-9).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugama in view of Iyoda et al. as applied to claim 1 above, and further in view of Kitamura et al.
Sugama (US Pub. No. 2017/0139143 A1) in combination with Iyoda et al. (US Pub. No. 2010/0259729 A1) teaches the salient features of the invention except a second reflection portion that collimates and reflects each of reflected light beams reflected by the plurality of adjacent reflection surfaces, wherein a plurality of parallel 
Kitamura et al. (US Pub. No. 2007/0098324 A1) discloses a second reflection portion (Figure 2, element 6) that collimates and reflects each of reflected light beams reflected by the plurality of adjacent reflection surfaces (page 3, paragraph 0028, lines 3-5), wherein a plurality of parallel light beams (Figure 2, element 10) reflected by the second reflection portion (Figure 2, element 6) are incident on the diffraction grating (Figure 2, element 5’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflection portion that collimates and reflects each of reflected light beams reflected by the plurality of adjacent reflection surfaces, wherein a plurality of parallel light beams reflected by the second reflection portion are incident on the diffraction grating as shown by Kitamura et al. in combination with Sugama and Iyoda et al.’s invention for the purpose of efficiently utilizing the diffracted light and significantly reducing stray lights (Kitamura et al., page 2, paragraph 0027, lines 5-8).

Allowable Subject Matter
Claims 2 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Sugama (US Pub. No. 2017/0139143 A1) discloses an optical multiplexer (Figure 2, element 100) having a plurality of reflection surfaces (Figure 2, elements 105-0, 105-1, 105-2, and 105-3).  However, Sugama and the prior art of record neither shows not suggests an optical multiplexer wherein the plurality of adjacent reflection surfaces are formed of a first reflection surface, and a second reflection surface and a third reflection surface each adjacent to the first reflection surface, and wherein the second reflection surface and the third reflection surface are disposed so as to be inclined with respect to the first reflection surface in directions inclined to each other.
Regarding claims 8 and 9, the claims are allowable based on their dependence from allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsuyama (US Pub. No. 2019/0107675 A1) discloses a multiplexer that makes it possible to achieve a reduction in size and that minimizes the influence of the expansion of laser light on a multiplexing unit. A multiplexer is provided with a plurality of waveguides, multiplexing units that are provided at an intermediate location within the waveguides, and laser light sources, wherein: the first multiplexing unit is arranged at a position that is closest to the laser light sources; and the laser light sources that have an optical axis at a position that is separated from the transmission axis of the visible light that is introduced into the first multiplexing unit are arranged so that the optical axis is 
Mukherjee et al. (US Pub. No. 2013/0292571 A1) teaches an optically multiplexed mid-infrared laser systems and the use of such systems for detection and measurement of target materials using multispectral image analysis are disclosed. 
Hosomi et al. (US Pub. No. 2009/0103923 A1) shows an optical element mounting substrate where a plurality of light emitting elements have been mounted on the same plane, a lens array for collimating a plurality of light emitted from the plurality of light emitting elements, and a wavelength multiplexing/demultiplexing device are prepared. The wavelength multiplexing/demultiplexing device has typically mounted both a wavelength selecting filter and a mirror on front and rear planes of a transparent substrate. These three components are mounted within a package at a desirable angle position. Optical axes of respective wavelengths of the wavelength multiplexing/demultiplexing device are determined based upon a thickness and an angle of the light emitting element mounting substrate, and are arrayed on a straight line of a horizontal plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
09/11/2021